Citation Nr: 0017337	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-06 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Eligibility for benefits under Title 38 U.S.C.A. Chapter 
35 Dependents Educational Assistance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to October 
1963.  The veteran died on December [redacted], 1997.  The appellant 
is the veteran's spouse.  This case came before the Board of 
Veterans' Appeals (Board) on appeal from a December 1998 
decision by the New Orleans, Louisiana Department of Veterans 
Affairs (VA) Regional Office (RO).  The appellant and her 
representative appeared before a hearing officer at a hearing 
at the RO in July 1998.  


FINDING OF FACT

The claim for service connection for the cause of the 
veteran's death is plausible.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well-grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

The appellant maintains that the service connected post- 
operative inguinal hernia contributed to the veteran's death.  
According to the death certificate, signed by one of the 
veteran's treating physicians, L.P. Blaize III, M.D., he died 
as a result of lung cancer.  Large open abdominal wall wound 
secondary failed hernia repair was listed as a significant 
condition contributing to death, but not resulting in the 
underlying cause of death.  The Board finds that this 
opinion, by a treating physician, renders the cause of death 
claim well grounded.  To this extent, the appeal is allowed.  
The merits of the claim will be addressed in the remand 
appended to this decision.  


ORDER

The claim for service connection for the cause of the 
veteran's death is well grounded.  To this extent the appeal 
is allowed.


REMAND

Having found the claim to be well grounded, VA's duty to 
assist the appellant in developing the facts pertinent to the 
claim is triggered.  38 U.S.C.A. § 5107(a) (West 1991).  In 
this regard, the Board notes that the complete records of the 
veteran's terminal hospitalization at Our Lady of the Lake 
Regional Medical Center are not of record.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VA should obtain all relevant private treatment records, 
which could potentially be helpful in resolving an 
appellant's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-
82 (1990).  In addition, Dr. Blaize should be asked to 
provide the basis for his opinion as to the contributory 
cause of the veteran's death.  Then, VA medical opinion as to 
the impact of the service connected disability on the events 
leading to the veteran's death should be obtained.

The case is REMANDED to the RO for the following development:

1.  After obtaining the appropriate 
authorization, the RO should contact the 
Our Lady of the Lake Regional Medical 
Center in Baton, Rouge and request all 
available clinical documentation and 
records pertaining to the veteran's 
terminal hospitalization in December 
1997. 

2.  The RO should ask Dr. Blaize, with 
respect to the contributory cause of the 
veteran's death listed on the death 
certificate, whether he meant that the 
abdominal wound secondary to failed 
hernia repair contributed substantially 
or materially to the cause of death.  If 
he answers in the affirmative, he should 
also be asked to provide the rationale 
for his opinion.  The RO may ask for the 
assistance of the appellant in obtaining 
this opinion.

3.  After receipt of this evidence, the 
RO should forward the veteran's claims 
folder to a VA internist for opinion on 
the following questions: (1) Is it at 
least as likely as not that the 
veteran's service connected post- 
operative inguinal hernia with hydrocele 
contributed substantially or materially 
to the cause of the veteran's death; and 
(2) Is it at least as likely as not that 
the service connected post- operative 
hydrocele with hydrocele affected a 
vital organ, and, if so, were there 
resulting debilitating effects and 
general impairment of health to an 
extent that rendered the veteran 
materially less capable of resisting the 
effects of the fatal lung cancer?  The 
rationale for the opinion should be set 
forth.

4.  The RO should readjudicate the 
claim, and after completion of the usual 
adjudicative procedures the case should 
be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Chapter 35 issue is deferred pending the 
outcome of the cause of death claim.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




	(CONTINUED ON NEXT PAGE)


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




